Citation Nr: 9915001	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-04 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from May 1950 to March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
RO, which denied the veteran's claim for service connection 
for bilateral hearing loss.  


REMAND

The veteran asserts that his current bilateral hearing loss 
is due to his in-service acoustic trauma or noise exposure 
while in the United States (US) Navy from 1950 to 1954.  

Initially, the Board notes that the RO denied the veteran's 
claim for service connection for bilateral hearing loss on 
the basis that the claim was not well grounded-that no 
hearing loss is shown in service, and until many years after 
his separation from service.  Significantly, however, the 
absence of evidence of in-service hearing loss is not fatal 
to the veteran's claim.  See Ledford v Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability 
(i.e., hearing loss meeting the requirements of 38 C.F.R. § 
3.385 (1998)) and a medically sound basis for attributing 
such disability to service, may serve as a basis for a grant 
of service connection for hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

A review of the record reveals that the veteran was in the US 
Navy during the Korean Conflict.  His service included a tour 
of duty in Manila, the Philippine Islands.  Recent VA 
treatment records include a diagnosis of high-frequency, 
sensory-neural hearing loss, noted to have been noise-
induced.  See VA out-patient treatment records dated in April 
and July 1997.  

However, because the record includes no audiometry findings, 
the record is inadequate to determine whether the veteran 
currently has bilateral hearing loss for VA purposes.  
Furthermore, assuming that the veteran, in fact, has a 
current disability, the record does not clearly establish 
whether the noise exposure referred to above was service 
related, or of post-service (occupational) origin.  See VA 
treatment record of July 1981 (regarding post-service right 
ear injury).  

Given the above, the Board agrees with the February 1999 
request of the veteran's representative that a VA 
audiological evaluation, with an opinion as to the likely 
etiology of any current hearing loss, is appropriate in this 
case.  On readjudication of the claim, the RO also should 
consider the applicability of 38 U.S.C.A. § 1154 (West 1991 
and Supp. 1998) to the instant case

Accordingly, and in order to give the veteran every 
consideration with respect to the present appeal, this case 
is hereby REMANDED for the following action:

1.  The RO should schedule the veteran to 
undergo a VA ears examination (by an 
otolaryngologist) and audiological 
evaluation to ascertain the full nature, 
extent, and likely etiology of any 
current hearing loss.  

The veteran's claims file, including a 
complete copy of this REMAND, should be 
provided to the medical examiner, and the 
report of the examination should reflect 
consideration of the veteran's pertinent 
history, including any in- and post-
service noise exposure (to specifically 
include review of the July 1981 VA out-
patient treatment record regarding a 
right ear injury, and April and July 1997 
VA audiological records).  

The medical examination should include 
all necessary tests and studies, and all 
clinical findings should be reported in 
detail.  Following review of the 
veteran's claims file and current 
audiometry results, and examination of 
the veteran, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that any 
ascertained hearing loss is the result of 
noise exposure or acoustic trauma 
experienced during active service.  The 
complete rationale for the opinion should 
be set forth in the report.  

2.  The RO should review all documents 
associated with the above-referenced 
examination.  the VA audiological report 
requested and referred to above.  If any 
aspect of the report is deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.  

3.  The case should again be reviewed by 
the RO on the basis of all of the 
evidence of record, including any 
additional evidence.  The RO should 
specifically consider and discuss the 
application of 38 U.S.C.A. § 1154 (West 
1991 and Supp. 1998) to the instant case. 

4.  If the benefit sought is not granted, 
the veteran should be furnished a 
supplemental statement of the case, with 
citation to 38 U.S.C.A. § 1154 (West 1991 
and Supp. 1998) if deemed appropriate, 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The purpose of this REMAND is to ensure that all due process 
requirements are met obtain additional development and 
adjudication; it is not the Board's intent to imply whether 
the benefits requested should be granted or denied.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and/or argument while the 
case is in remand status.  See Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


